Citation Nr: 1513739	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-29 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1951 to August 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for service connection for PTSD.  The Veteran has since moved to Massachusetts, and the Boston RO has assumed jurisdiction over his claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his October 2012 substantive appeal, the Veteran indicated that he wished to testify before a member of the Board at his local VA office.  The Veteran was never scheduled for such a hearing.  

Since his October 2012 appeal, the Veteran has written VA numerous times to inquire as to the status of his appeal.  The Board acknowledges that this remand will delay a final resolution of his appeal.  That said, since filing his substantive appeal, neither the Veteran nor his representative has ever indicated that he no longer desired a hearing.  Absent any evidence to the contrary, the Board must remand his claim to afford him the hearing he has requested.  If the Veteran decides he no longer wishes to present testimony, he may inform the RO of this fact, and his case will be returned to the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing for his PTSD claim at the Boston RO.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




